DECISION
The application of the above-named defendant for a review of the sentence of 15 years imposed on February 5, 1979, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that the sentence imposed was appropriate under all the cir*7cumstances that were considered.
DATED this 6th day of January, 1984.
We wish to thank Dave Wysoski of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson